DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   12/03/2020. 
Claims 1, 2, and 4-16 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
In the interest of continuity of prosecution, Examiner notes a change of name since the previous Office Action was mailed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered. Applicant asserts on page 11 that the claims do not recite a mental process, as the human mind is not equipped to perform the limitations of the claim. Claims 1 and 16, as well as their dependents, are no longer rejected under U.S.C. 101, as the limitation reciting “a processor configured to operate the vehicle based on the voice instruction collected by the microphone” now connects the voice instruction to the operation of the vehicle. This integrates the judicial exception into a practical application. The Examiner, however, notes that this same limitation is not present in Claim 15, and the actions performed including collecting a voice instruction can be read to a human hearing another person speaking a command, storing relationships based on a human writing down relationships between age, vehicle operation, and different operations, age estimation 
Applicant further asserts on page 12, section VII, paragraph 1, that many claim limitations from claim 1 have not been addressed in the previous Office Action. The Examiner notes that the limitations referenced by the Applicant were not present in the prior claim set, and, therefore, could not be addressed in the previous Action. Further, these limitations are addressed by the previously cited secondary reference, Addepalli, where an operation permission database stores relationships between age, vehicle tolerance, and permitted operations (see (3:33-35), (21:52-22:15) where an identity profile and associated database distinguishes between a parent and child and identifies speed levels as well as allowed functions) and identification is made of a permitted operation based on speaker age and vehicle tolerance degree, (see (21:64-22:15) where an identity profile of a child may contain parental controls configured to limit 
Hence, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, without significantly more.

Regarding claim 15, the limitations of “collecting…a voice instruction”, “storing…relationships”, “estimating…an age”, “discriminating…an operation”, “acquiring…a vehicle information”, “calculating…a vehicle tolerance degree”, “identifying…the at least one permitted operation”, “determining…whether the operation…is included”, and “determining…to permit the operation”, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. More specifically, the mental process of a human hearing another person speaking, writing down the associations between user age, vehicle operation status, and vehicle operations permitted under specific conditions, guessing at the age of the speaker based on the voice, identifying what the speaker is asking for, recognizing an 
This judicial exception is not integrated into a practical application because the recitation of “a microphone”, “an operation permission database”, and “a processor” read to generalized computer components, based upon the claim interpretation wherein the structure is interpreted using p.3, lines 11-15, and p.3, line 26 to p.4, line 8 in the specification. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using generalized computer components to collect, store, estimate, discriminate, acquire, calculate, identify, and determine amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 7-9, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao (U.S. PG Pub No. 2019/0235831), hereinafter Bao, in view of Addepalli et al. (U.S. Patent No. 8863256), hereinafter Addepalli.

Regarding claims 1, 15, and 16, Bao teaches
 (claim 1) A speech recognition device comprising (Fig. 2, [0019] a speech processing system for processing user utterance):
(claim 15) A speech recognition method comprising ([0157] the system may be implemented as a computer method):
(claim 16) A speech recognition device comprising:
circuitry (Fig. 2, [0019] a speech processing system with devices and servers, i.e. circuitry, for processing user utterance):

a microphone in a vehicle configured to collect a voice instruction from a speaker in the vehicle ([0023:8-14], [0094:1-3], [0111] a microphone of a device, such as a vehicle belonging to a user, i.e. microphone in a vehicle, may provide audio data to the system when the user speaks an utterance that is a command to the device, i.e. collect a voice instruction from a speaker in the vehicle);
a processor configured to operate the vehicle based on the voice instruction collected by the microphone ([0023:8-14], [0094:1-3], [0111], [0147:1-6], [0148:1-5] a device has a microphone that can receive audio data in the form of a user utterance that is a command, i.e. voice instruction collected by the microphone, and the device, such as a vehicle, has a processor that can control the device, i.e. a processor configured to operate the vehicle):
([0024] when the user speaks to a device, i.e. based on the voice instruction, the system may determine the age or age range, i.e. estimate an age, of the user);
discriminate an operation intended by the speaker on a basis of the voice instruction ([0019], [0032] the system may process the user utterance audio, i.e. basis of the voice instruction, to derive intent and determine the response to the user request, i.e. discriminate an operation intended by the speaker); and
determine whether the operation intended by the speaker is included in the identified at least one permitted operation ([0024], [0025], [0039] the system may determine whether the voice command, i.e. operation intended by the speaker, is a command that is either appropriate or restricted within a specific child profile access ; and
determine to permit the operation intended by the speaker when the operation intended by the speaker is included in the identified at least one permitted operation ([0038-9] an access policy associated with the user ID of the user is used to execute intent with respect to the user input, i.e. determine to permit the operation, when the skill is allowed to be invoked, i.e. included in the identified at least one permitted operation, such as when a user says a command that is appropriate, i.e. operation intended by the speaker). 
While Bao provides the ability to identify appropriate operations for a vehicle according to user age, Bao does not specifically teach an addition association with the operating status of the vehicle, and thus does not teach
an operation permission database that stores relationships among a plurality of age categories, a plurality of vehicle tolerance degrees and a plurality of permitted operations, each combination of one of the age categories and one of the vehicle tolerance degrees being associated with at least one of the permitted operations;
acquire a vehicle information;
calculate a vehicle tolerance degree from the vehicle information;
identify, from the operation permission database, the at least one permitted operation associated with the estimated age of the speaker and the calculated vehicle tolerance degree;
an operation permission database that stores relationships among a plurality of age categories, a plurality of vehicle tolerance degrees and a plurality of permitted operations, each combination of one of the age categories and one of the vehicle tolerance degrees being associated with at least one of the permitted operations ((3:33-35), (21:52-22:15) an identity profile and associated databases, i.e. operation permission database that stores relationships, is used to distinguish between a parent and child, i.e. plurality of age categories, to identify speed above and below a specified boundary, i.e. plurality of vehicle tolerance degrees, and contains the allowances or limitations on the function of a vehicle by a passenger, i.e. plurality of permitted operations, where the considerations may include whether or not the speaker is a child and the status of the vehicle, such as speed, i.e. each combination of one of the age categories and one of the vehicle tolerance degrees, is used to determine if the function is allowed, i.e. associated with at least one of the permitted operations);
acquire a vehicle information ((2:51-66) an on-board unit can be coupled to a plurality of controls and sensors that indicate vehicle diagnostics, i.e. acquire a vehicle information);
calculate a vehicle tolerance degree from the vehicle information ((21:64-22:15) the on-board unit notes the functions of the vehicle, i.e. vehicle information, such as vehicle speed, i.e. vehicle tolerance degree, for control or limitation);
identify, from the operation permission database, the at least one permitted operation associated with the estimated age of the speaker and the calculated vehicle tolerance degree ((21:64-22:15) an identity profile, i.e. operation permission ;
Bao and Addepalli are analogous art because they are from a similar field of endeavor in processing interactions between a human and a system. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processing speech interactions on the basis of age teachings of Bao with the further use of vehicle information as taught by Addepalli. The motivation to do so would have been to achieve a predictable result of enabling parental control of a vehicle to allow different actions by children within the vehicle (Addepalli (21:64-22:15)).

Regarding claim 2, Bao in view of Addepalli teaches claim 1, and Bao further teaches
an age category database that includes at least two age categories into which the age of the speaker is to be classified ([0119] age range data may be represented in user recognition data, i.e. age category database, where age ranges include 0-3, 4-6, 7-10 years, and the like, or ranges such as child, preteen, teenager, and the like, i.e. at least two age categories, and the user recognition processing may determine into which age range the user belongs, i.e. into which the age of the speaker is to be classified), 
wherein the processor is configured to classify the estimated age of the speaker into an age category of the at least two age categories in the age category database ([0119] the user recognition processing determines an age range into which the present user belongs, i.e. classify the estimated age of the speaker into an age category, where multiple age ranges are represented in the user recognition data, i.e. at least two age categories in the age category database), 
wherein the processor determines permission or prohibition of the operation on a basis of the age category ([0024], [0025] the system may determine the content, commands, or skills that are appropriate or restricted, i.e. permission or prohibition of the operation, based on the user’s age, i.e. basis of the age category).  
Regarding claim 4, Bao in view of Addepalli teaches claim 1, and Addepalli further teaches
wherein the operation permission database is a database that classifies the age into one of the at least two categories, classifies the vehicle tolerance degree into one of the at least two categories, and defines an operation list depending on the age category and the category of the vehicle tolerance degree ((3:33-35), (21:52-22:15) an identity profile and associated databases, i.e. operation permission database, is used to distinguish between a parent and child, i.e. classifies the age into one of the at least two categories, to identify speed above and below a specified boundary, i.e. vehicle tolerance degree into one of the at least two categories, and contains the allowances or limitations on the function of a vehicle by a child, i.e. defines an operation list depending on the age category and the category of the vehicle tolerance degree).  

Regarding claim 7, Bao in view of Addepalli teaches claim 1, and Bao further teaches
wherein the processor is configured to perform an individual authentication of the speaker, wherein, in a case where the individual authentication succeeds, the operation permission determiner permits the operation regardless of the age of the speaker ([0038-9] a server uses audio characteristics of an utterance to identify a user, i.e. configured to perform an individual authentication of the speaker, where an access policy associated with the user ID of the user, i.e. individual authentication succeeds, is used to execute intent with respect to the user input, i.e. operation permission determiner permits the operation regardless of the age of the speaker).  

Regarding claim 8, Bao in view of Addepalli teaches claim 1, and Bao further teaches
an age determination exception database on which a specific person is registered as an exception to an age determination ([0057] an access policy storage, i.e. age determination exception database, stores access policies for specific user IDs, i.e. a specific person, where access to various intents may be enabled, i.e. registered as an exception to an age determination, or disabled by an individual with the authority to do so),
wherein the processor is configured to determine that the speaker registered on the age determination exception database is an exception, wherein the processor permits the operation to the speaker who is determined to be the exception, regardless of the age ([0057-8] an access policy that allows enables specific intents for a specific user ID is used, i.e. configured to determine that the speaker registered on the age determination exception database is an exception, and the speechlet follows the access policy permitting the unique user ID to invoke a specific intent, i.e. permits the operation to the speaker who is determined to be the exception, regardless of the age).  

Regarding claim 9, Bao in view of Addepalli teaches claim 8, and Bao further teaches
wherein the age determination exception database is updated through a communication with an external server ([0055:1-2], [0057] the access policy storage, i.e. age determination exception database, which are capable of being controlled, i.e. updated, through a companion application or website, may be located on the servers, i.e. communication with an external server).  

Regarding claim 13, Bao in view of Addepalli teaches claim 1, and Bao further teaches
wherein the processor is configured to execute the operation that the operation permission determiner has determined to permit ([0055] a speechlet invokes intents allowed by the system, i.e. execute the operation that the operation permission determiner has determined to permit).  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao, in view of Addepalli, and further in view of Tzirkel-Hancock et al. (U.S. PG Pub No. 2017/0349184), hereinafter Tzirkel-Hancock.

Regarding claim 5, Bao in view of Addepalli teaches claim 1.
While Bao in view of Addepalli provides recognizing speech from a speaker, Bao in view of Addepalli does not specifically teach differentiating an individual speaker from within a group of speakers, and thus does not teach
wherein the processor is configured to specify the speaker among occupants of a vehicle.  
Tzirkel-Hancock, however, teaches wherein the processor is configured to specify the speaker among occupants of a vehicle ([0193-4], [0199-200] a first and second passenger recognizer and audio capture identifies a first passenger and passenger audio as separate from a second passenger and passenger audio, i.e. specify the speaker among occupants of a vehicle).  
Bao, Addepalli, and Tzirkel-Hancock are analogous art because they are from a similar field of endeavor in processing speech interactions between a human and a system. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recognition of an individual speaker teachings of Bao, as modified by Addepalli, with recognizing specific passengers and their corresponding audio input within a group of passengers as taught by Tzirkel-Hancock. The motivation to do so would have been to achieve a predictable .

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao, in view of Addepalli, and further in view of Chenier et al. (U.S. Patent No. 10339957), hereinafter Chenier.

Regarding claim 6, Bao in view of Addepalli teaches claim 1.
While Bao in view of Addepalli provides receiving utterances from a speaker, Bao in view of Addepalli does not specifically teach the recognition of speech from non-human sources, and thus does not teach
wherein the processor is configured to determine whether the speaker is something other than a human on a basis of a captured image of the speaker, wherein the operation is prohibited when the speaker is something other than a human.  
Chenier, however, teaches wherein the processor is configured to determine whether the speaker is something other than a human on a basis of a captured image of the speaker ((38:35-46) a presence tracking system performs image recognition techniques to identify whether or not a portion of the human body is in the image, i.e. determine whether the speaker is something other than a human on a basis of a captured image of the speaker), wherein the operation is prohibited when the speaker is something other than a human ((39:4-16) when there is an absence of .  
Bao, Addepalli, and Chenier are analogous art because they are from a similar field of endeavor in processing speech interactions between a human and a system. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the receipt of speaker utterances teachings of Bao, as modified by Addepalli, with the further confirmation that the speaker is a human participant as taught by Chenier. The motivation to do so would have been to achieve a predictable result of determining that a human is the active participant in a communications session (Chenier (39:22-25)).

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao, in view of Addepalli, and further in view of Bao (U.S. Patent No. 10567515), hereinafter Bao II.

Regarding claims 10 and 11, Bao in view of Addepalli teaches claims 2 and 4.
While Bao provides the estimation of a speaker’s age and derivation of intent in the speech, Bao does not specifically teach the greater likelihood of particular vocabulary being used by people of specific ages, and thus does not teach
a speech recognition dictionary in which a weight of a registered word is variable in accordance with the age categories, wherein the processor comprehends an intention of the speaker on a basis of the speech recognition dictionary.  
a speech recognition dictionary in which a weight of a registered word is variable in accordance with the age categories ((10:24-29, 55-60), (11:4-6) training data, i.e. speech recognition dictionary, includes information regarding how vocabulary and sentence structure, i.e. registered word, correspond to whether or not the user is a child or not, i.e. variable in accordance with the age categories, and provides confidence data regarding the identity of a user, i.e. weight of a registered word, wherein the processor comprehends an intention of the speaker on a basis of the speech recognition dictionary ((10:18-22), (22:1-6, 29-34) the NLU process identifies intents, i.e. comprehends an intention of the speaker, using information from the child device indicator, i.e. basis of the speech recognition dictionary).
Bao, Addepalli, and Bao II are analogous art because they are from a similar field of endeavor in processing speech interactions between a human and a system. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the estimation of a speaker’s age and derivation of intent in the speech teachings of Bao, as modified by Addepalli, with the use of training data including differences in vocabulary to identify age as taught by Bao II. The motivation to do so would have been to achieve a predictable result of determining if a user is or is not a child (Bao II (10:18-20)).

Regarding claim 12, Bao in view of Addepalli and Bao II teaches claim 10, and Bao II further teaches 
the speech recognition dictionary is updated through a communication with an external server ((11:4-28), (22:7-17) the training data, i.e. speech recognition dictionary, may be stored in a user recognition data storage on the server, i.e. communication with an external server, which corresponds to data from various audio samples associated with multiple users and multiple devices, which receives new information during setup of a device, i.e. updated).  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao, in view of Addepalli, in view of Bao II, and further in view of Tzirkel-Hancock.

Regarding claim 14, Bao in view of Addepalli and Bao II teaches claim 12. 
While Bao in view of Addepalli and Bao II provides derivation of intent of speech, Bao in view of Addepalli and Bao II does not specifically teach the identification of requests that are not possible, and thus does not teach
wherein the processor is configured to determine an erroneous speech of the speaker on a basis of a vehicle information of a vehicle in which the speaker is riding, wherein the processor does not execute the operation in a case where it is determined that a speech of the speaker is the erroneous speech.  
Tzirkel-Hancock, however, teaches wherein the processor is configured to determine an erroneous speech of the speaker on a basis of a vehicle information of a vehicle in which the speaker is riding ([0296] a shared context module uses ride data for the ride of the passenger, including status and itinerary, i.e. basis of a vehicle information of a vehicle in which the speaker is riding, to determine , wherein the processor does not execute the operation in a case where it is determined that a speech of the speaker is the erroneous speech ([0297] where a change is not permitted, i.e. determined that the speech of the speaker is the erroneous speech, the dialogue module informs the passenger that the change cannot be made, i.e. does not execute the operation).  
Bao, Addepalli, Bao II, and Tzirkel-Hancock are analogous art because they are from a similar field of endeavor in processing speech interactions between a human and a system. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the derivation of intent of speech teachings of Bao, as modified by Addepalli and Bao II, with the determination of a change or detour being permitted based on ride status as taught by Tzirkel-Hancock. The motivation to do so would have been to achieve a predictable result of enabling an autonomous vehicle system to manage shared rides between passengers (Tzirkel-Hancock [0293]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NICOLE A K SCHMIEDER/           Examiner, Art Unit 2659                                                                                                                                                                                             
/Paras D Shah/           Primary Examiner, Art Unit 2659                                                                                                                                                                                             

02/16/2021